

Exhibit 10.2
SIXTH MODIFICATION AGREEMENT
 
 
 
DATE:
 
August 8, 2016, with an effective date of
June 30, 2016
 
 
 
 
 
 
PARTIES:
Borrower:
COLE OPERATING PARTNERSHIP V, LP, a
 Delaware limited partnership
 
Administrative Agent
for the Lenders:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
Lenders:
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
BANK OF AMERICA, N.A.
 
 
 
 
 
CAPITAL ONE, N.A.

RECITALS
A.    Lenders have extended to Borrower a credit facility ("Loan") in a maximum
principal amount not to exceed $300,000,000.00 (subject to potential increases
up to an aggregate maximum principal amount of $750,000,000.00 as set forth in
the Credit Agreement defined below) at any time pursuant to that certain Credit
Agreement dated as of April 25, 2014, among Borrower, Administrative Agent and
the Lenders defined therein, as modified by the First Modification Agreement
dated September 24, 2014, as further modified by the Second Modification and
Lender Joinder Agreement dated October 17, 2014, as further modified by the
Third Modification Agreement dated February 9, 2015, as further modified by the
Fourth Modification Agreement dated July 22, 2015 and as further modified by the
Fifth Modification Agreement dated September 25, 2015 (the "Credit Agreement").
All undefined capitalized terms used herein shall have the meaning given them in
the Credit Agreement.
B.    Until the Unsecured Conversion, the Loan is secured by 100% of the Equity
Interest in each Subsidiary Guarantor, pursuant to the Loan Documents.
C.    The Continuing Guaranty executed April 25, 2014, the Subsidiary Guarantors
that are a party thereto (including each counterpart agreement and amendment
thereto, the "Guaranty") was delivered to Administrative Agent for the benefit
of the Lenders and guarantees the Loan.
D.    Borrower, Administrative Agent and the Lenders desire to modify the Credit
Agreement, as provided herein, and subject to the terms and conditions herein.


-1-
QB\40321511.7

--------------------------------------------------------------------------------




AGREEMENT
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower, Administrative Agent and the Lenders agree as
follows:
SECTION 1. ACCURACY OF RECITALS.
Borrower acknowledges the accuracy of the Recitals.
SECTION 2. MODIFICATION OF LOAN DOCUMENTS. The following modifications shall be
effective June 30, 2016.
2.1    The following sentence is hereby added at the end of the definition of
“LIBO Rate” in Section 1.01 of the Credit Agreement:
If at any time the LIBO Rate is less than zero, then for all purposes of this
Agreement, the LIBO Rate shall be deemed to be zero percent (0.0%) during such
times.
2.2    The definition of “Unencumbered Asset Value” shall be amended to
thereafter read, as follows:
“Unencumbered Asset Value” means, as of any date of calculation, the sum of: 
(a) for Qualified Unencumbered Properties owned eighteen (18) months or more, an
amount equal to (i) Consolidated Net Operating Income during the Measurement
Period most recently ended for such Qualified Unencumbered Properties divided by
(ii) the Capitalization Rate, plus (b) 100% of the actual purchase price paid
for Qualified Unencumbered Properties owned less than eighteen (18) months
(excluding any costs and expenses incurred in connection therewith that were
added to the purchase price, all as reasonably calculated and suggested by the
Borrower and approved by the Administrative Agent in its reasonable discretion);
provided, however, that on and after the First Anniversary Date (A) no tenant
will account for greater than twenty percent (20%) of Unencumbered Asset Value
without Administrative Agent’s reasonable approval, (B) no Qualified
Unencumbered Property will account for greater than twenty percent (20%) of
Unencumbered Asset Value without Administrative Agent’s reasonable approval,
(C) Qualified Unencumbered Properties that are multi‑tenant Projects (x) prior
to January 31, 2016 shall not account for more than fifty percent (50%) of
Unencumbered Asset Value, (y) commencing on January 31, 2016 through December
30, 2016 shall not account for more than thirty five percent (35%) of
Unencumbered Asset Value, and (z) commencing on December 31, 2016 and thereafter
shall not account for more than twenty‑five percent (25%) of Unencumbered Asset
Value, (D) Dark Qualified Unencumbered Properties will not account for greater
than five percent (5%) of Unencumbered Asset Value without Administrative
Agent's reasonable approval, and (E) prior to January 31, 2016 a minimum of
twenty


-2-
QB\40321511.7

--------------------------------------------------------------------------------




two and one half percent (22.5%), and on and after January 31, 2016 a minimum of
thirty percent (30%), of the Consolidated Net Operating Income generated by
Qualified Unencumbered Properties used to calculate Unencumbered Asset Value
shall be derived from investment grade (BBB- or above by S&P or Baa3 or above by
Moody’s) tenants or tenants whose lease obligations are guaranteed by an
investment grade (BBB- or above from S&P or Baa3 or above by Moody’s) entity (so
long as such guaranty is in effect); provided that if a Tenant exceeds the
percentage in subsection (A), or a Qualified Unencumbered Property exceeds the
percentage limitation in subsection (B), or the applicable Qualified
Unencumbered Properties exceed the percentage limitation in subsection (C), then
the applicable Qualified Unencumbered Properties may continue to be included in
the calculation of Unencumbered Asset Value, but the Unencumbered Asset Value
shall be reduced by an amount to exclude therefrom, the portion of the
Unencumbered Asset Value attributable to the excess of such percentage
limitations, as reasonably calculated by the Borrower, and which calculations
are reasonably acceptable to the Administrative Agent.
2.3    Section 2.04(a) shall be amended to hereafter read as follows:
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, to make loans (each such loan, a “Swing
Line Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the lesser of (A) Aggregate Revolving Commitments and (B) the Borrowing
Base then in effect, less all Unsecured Debt other than the Obligations, and
(ii) the aggregate Outstanding Amount of the Committed Revolving Loans of any
Revolving Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Lender’s Revolving Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such


-3-
QB\40321511.7

--------------------------------------------------------------------------------




Swing Line Loan. Notwithstanding the repayment period set forth in Section
2.07(b), on each date that a Revolving Loan is made, the Borrower shall repay
all Swing Line Loans then outstanding and the proceeds of any such Revolving
Loan shall be applied by the Administrative Agent first, to repay any Swing Line
Loans outstanding and then as provided in the Committed Loan Notice relating to
such Revolving Loan.
2.4    Section 7.11(c) shall be amended to hereafter read as follows:
(c)    Minimum Consolidated Net Worth. Permit Consolidated Net Worth, (i) as of
June 30, 2016, to be less than $150,000,000.00, and (ii) any date after June 30,
2016, to be less than the sum of (A) $150,000,000.00, plus (B) an amount equal
to seventy-five percent (75.0%) of the aggregate increases in Shareholders’
Equity of the Consolidated Group occurring following June 30, 2016 by reason of
the issuance and sale of Equity Interests of the Consolidated Group (other than
issuances to a Loan Party), including upon any conversion of debt securities of
the Borrower into such Equity Interests.
SECTION 3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.
The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents shall remain as security
for the Loan and the obligations of Borrower in the Loan Documents.
SECTION 4. BORROWER REPRESENTATIONS AND WARRANTIES.
Borrower represents and warrants to Administrative Agent and the Lenders:
4.1    No Default exists under the Loan Documents.
4.2    There has been no material adverse change in the financial condition of
Borrower or any other person whose financial statement has been delivered to
Administrative Agent in connection with the Loan from the most recent financial
statement received by Administrative Agent.
4.3    All representations and warranties made by Borrower and set forth in the
Loan Documents are true and correct in all material respects on the date hereof,
except to the extent such representations and warranties refer to an earlier
date, in which case they shall be true and correct, in all material respects, as
of such earlier date.
4.4    As of the date hereof, Borrower knows of no claims, counterclaims,
defenses, or set-offs with respect to the Loan or the Loan Documents as modified
herein.
4.5    The Loan Documents as modified herein are the legal, valid, and binding
obligation of Borrower, enforceable against Borrower in accordance with their
terms, subject to or limited by


-4-
QB\40321511.7

--------------------------------------------------------------------------------




bankruptcy, insolvency, reorganization, arrangement, moratorium, or other
similar laws relating to or affecting the rights of creditors generally and by
equitable principles of general application.
4.6    Borrower is validly existing under the laws of the State of its formation
or organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents as modified herein. The
execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.
SECTION 5. CONDITIONS PRECEDENT.
The agreements of Administrative Agent and the Lenders and the modifications
contained herein shall not be binding upon Administrative Agent or the Lenders
until Administrative Agent and Lenders have executed and delivered this
Agreement, and Administrative Agent has received, at Borrower's expense, all of
the following, all of which shall be in form and content satisfactory to
Administrative Agent and shall be subject to approval by Administrative Agent:
5.1    An original of this Agreement fully executed by Borrower;
5.2    An original of the attached Consent and Agreement of Guarantor fully
executed by Guarantors;
5.3    An original of the attached Consent and Agreement of each Subordinated
Creditor fully executed by VEREIT TRS CORP. fka ARCP TRS Corp., a Delaware
corporation (individually, the “Subordinated Lender”) and by Advisor (defined in
the Advisor Fee Subordination Agreement);
5.4    An opinion of counsel to the Loan Parties acceptable to Administrative
Agent;
5.5    Certificates of the Borrower, Guarantors, and Subordinated Lender
regarding authority, execution and delivery of this Agreement, which
certificates may be a component of other certificates issued on matters and
transactions beyond the scope of this Agreement;
5.6    The Borrower shall have paid to the Administrative Agent the fees the
Administrative Agent has required for this Agreement to become effective;
5.7    Such other documents as Administrative Agent may reasonably require
relating to the existence and good standing of Borrower, and the authority of
any person executing this Agreement or other documents on behalf of Borrower;
and
5.8    Payment of all reasonable out-of-pocket external costs and expenses
incurred by Administrative Agent in connection with this Agreement (including,
without limitation, outside attorneys costs, expenses, and fees).


-5-
QB\40321511.7

--------------------------------------------------------------------------------




SECTION 6. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR
WAIVER.
The Loan Documents as modified herein contain the complete understanding and
agreement of Borrower, Administrative Agent and the Lenders in respect of the
Loan and supersede all prior representations, warranties, agreements,
arrangements, understandings, and negotiations. No provision of the Loan
Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except as provided in the Credit Agreement. The terms of
this Agreement shall control with respect to any inconsistencies, conflicts or
ambiguities between or among the Agreement and the other Loan Documents.
SECTION 7. BINDING EFFECT.
The Loan Documents as modified herein shall be binding upon and shall inure to
the benefit of Borrower, Administrative Agent and the Lenders and their
permitted successors and assigns.
SECTION 8. CHOICE OF LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
SECTION 9. COUNTERPART EXECUTION.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
[Signatures on Following Pages]




-6-
QB\40321511.7

--------------------------------------------------------------------------------




Exhibit 10.2


DATED as of the date first above stated.
 
 
 
BORROWER:
 
COLE OPERATING PARTNERSHIP V, LP, a
Delaware limited partnership, as Borrower
 
By:    Cole Credit Property Trust V, Inc., a
Maryland corporation, its general partner
 
By:        /s/Michael Bartolotta            
 
Name:        Michael Bartolotta            
 
Title:    Interim Chief Financial Officer and Treasurer
 
 
 
 
 
ADMINISTRATIVE AGENT:
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
By:        /s/Ryan M. Dempsey            
 
Name: Ryan M. Dempsey
 
Title: Authorized Officer
 
 
 
 
 
LENDERS:
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
By:        /s/Ryan M. Dempsey            
 
Name: Ryan M. Dempsey
 
Title: Authorized Officer
 
 
 
 
 
BANK OF AMERICA, N.A.
 
By:        /s/Dennis Kwan                
 
Name:        Dennis Kwan            
 
Title:        Vice President                
 
 
 
 
 
CAPITAL ONE, N.A.
 
 
 
By:        /s/Frederick H. Denecke        
 
Name:        Frederick H. Denecke                
 
Title:        Senior Vice President                





QB\40321511.7

--------------------------------------------------------------------------------






CONSENT AND AGREEMENT OF GUARANTOR
With respect to the Sixth Modification Agreement dated August 8, 2016 (the
"Agreement"), among COLE OPERATING PARTNERSHIP V, LP, a Delaware limited
partnership ("Borrower"), the Lenders a party thereto (the "Lenders"), JPMORGAN
CHASE BANK, N.A., a national banking association ("Administrative Agent")
(capitalized terms used herein but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement referenced in the Agreement), the
undersigned (severally and collectively "Guarantor") agree for the benefit of
Administrative Agent and Lenders as follows:
1.    Guarantor acknowledges (i) receiving a copy of and reading the Agreement,
(ii) the accuracy of the Recitals in the Agreement, and (iii) the effectiveness
of (A) its Guaranty, and (B) any other agreements, documents, or instruments
securing or otherwise relating to such Guaranty. Each Guaranty and such other
agreements, documents, and instruments are referred to individually and
collectively as the "Guarantor Documents."
2.    Guarantor consents to the modification of the Loan Documents as provided
in the Agreement and all other matters in the Agreement.
3.    Guarantor agrees that all references, if any, to any Note, the Credit
Agreement and the Loan Documents in the Guarantor Documents shall be deemed to
refer to such agreements, documents, and instruments as modified and/or replaced
by or pursuant to the Agreement.
4.    Guarantor reaffirms the Guarantor Documents and agrees that the Guarantor
Documents continue in full force and effect and remain unchanged, except as
specifically modified by this Consent and Agreement of Guarantor.
5.    Guarantor agrees that the Guarantor Documents are the legal, valid, and
binding obligations of the undersigned, enforceable in accordance with their
terms against the undersigned, subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other similar laws relating to or
affecting the rights of creditors generally and by equitable principles of
general application.
6.    Guarantor agrees that, as of the date hereof, Guarantor knows of no
claims, counterclaims, defenses, or offsets with respect to the enforcement
against Guarantor of the Guarantor Documents.
7.    Guarantor represents and warrants that there has been no material adverse
change in the financial condition of any Guarantor from the most recent
financial statement received by Administrative Agent.
8.    Guarantor agrees that this Consent and Agreement of Guarantor may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.


-1-
QB\40321511.7

--------------------------------------------------------------------------------



Exhibit 10.2


Delivery of an executed counterpart of a signature page of this Consent and
Agreement of Guarantor by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Consent and
Agreement of Guarantor.


[Signatures on Following Pages]


QB\40321511.7

--------------------------------------------------------------------------------






DATED as of the date of the Agreement.
 
GUARANTORS:
 
COLE CREDIT PROPERTY TRUST V, INC., a
Maryland corporation
 
By:        /s/Michael J. Bartolotta    
 
Name:        Michael J. Bartolotta                
 
Title:    Interim Chief Financial Officer and Treasurer    
 
 
 
 
 
COLE AA FAIRMONT NC, LLC
 
COLE DG MOUNDRIDGE KS, LLC
 
COLE DG LOGANSPORT IN, LLC
 
ARCP CV RIVERTON NJ, LLC
 
ARCP TS MIDLAND NC, LLC
 
ARCP AS CARTERSVILLE GA, LLC
 
ARCP WG KILGORE TX, LLC
 
ARCP SS NORTH KINGSTOWN RI, LLC
 
ARCP WG EDMOND OK, LLC
 
ARCP DG ELMWOOD IL, LLC
 
ARCP DG WAKARUSA IN, LLC
 
ARCP DG WOLCOTTVILLE IN, LLC
 
ARCP FD MORGAN UT, LLC
 
ARCP FD SALINA UT, LLC
 
ARCP MF RALEIGH NC, LLC
 
ARCP MT HOUMA LA, LLC
 
ARCP BK YUKON OK, LLC
 
ARCP DG HUNTINGTON WV (NORWAY), LLC
 
ARCP DG JUNCTION CITY OH, LLC
 
ARCP DG PIPESTONE MN, LLC
 
ARCP FD ROSWELL NM, LLC
 
ARCP KG BAY CITY MI, LLC
 
ARCP RC MURPHY TX, LLC
 
ARCP WD AMITE LA, LLC
 
ARCP BP PORTAGE IN, LLC
 
ARCP DG BRAHAM MN, LLC
 
ARCP DG CLARION IA, LLC
 
ARCP GS LAFAYETTE IN, LLC
 
ARCP MT ROCKFORD IL, LLC
 
ARCP DG SELMA AL, LLC
 
ARCP MT LAWTON OK, LLC
 
ARCP DG COLLINSVILLE AL, LLC



[SIGNATURE PAGE CONTINUES ON NEXT PAGE]


QB\40321511.7

--------------------------------------------------------------------------------






 
ARCP DG ONEONTA AL, LLC
 
ARCP DG SHORTER AL, LLC
 
ARCP DG VIRDEN IL, LLC
 
ARCP DG WILLARD MO, LLC
 
ARCP FD 2014 ALB PORTFOLIO IV, LLC
 
ARCP OR IRON MOUNTAIN MI, LLC
 
ARCP MF LAKE CITY FL, LLC
 
ARCP MT ABILENE TX, LLC
 
ARCP BC BANGOR ME, LLC
 
ARCP FD HOBBS NM, LLC
 
ARCP MF DRAPER UT, LLC
 
ARCP RC RENO NV, LLC
 
ARCP WG GREENVILLE OH, LLC
 
ARCP DG ATHENS WV, LLC
 
ARCP MT DOUGLASVILLE (CHAPEL HILL) GA, LLC
 
ARCP MT SALINA KS, LLC
 
ARCP VM TAYLOR MI, LLC
 
ARCP DG RIDGELEY WV, LLC
 
ARCP DG CHARLESTON (MIDLAND) WV, LLC
 
ARCP DG AUTAUGAVILLE AL, LLC
 
ARCP DG TALLADEGA AL, LLC
 
ARCP DG DOTHAN AL, LLC
 
ARCP DG LINEVILLE AL, LLC
 
ARCP DG SEMMES AL, LLC
 
ARCP DG SELMA (COUNTY ROAD 79) AL, LLC
 
ARCP FD 2014 ALB PORTFOLIO IV, LLC
 
ARCP DG GLOUSTER OH, LLC
 
ARCP DG SISSONVILLE WV, LLC
 
ARCP DG SOUTH CHARLESTON WV, LLC
 
ARCP FD BEARDEN AR, LLC
 
ARCP FD BEARDEN AR, LLC
 
ARCP TS BLYTHEVILLE AR, LLC
 
ARCP DG HUNTINGTON WV, LLC
 
ARCP MT MUNCIE IN, LLC
 
ARCP OR BENNETTSVILLE SC, LLC
 
ARCP DG CHARLESTON WV, LLC
 
ARCP DG BLUEFIELD (MAPLE ACRES) WV, LLC
 
ARCP WE CHICAGO IL, LLC
 
VEREIT AA HAMPTON VA, LLC
 
VEREIT OR FLOWOOD MS, LLC
 
VEREIT AA STRATFORD CT, LLC
 
VEREIT KO EAGAN MN, LLC
 
VEREIT LO HERMITAGE PA, LLC

[SIGNATURE PAGE CONTINUES ON NEXT PAGE]


QB\40321511.7

--------------------------------------------------------------------------------






     ARCP AN ARKADELPHIA AR, LLC
VEREIT OFC ROGERS AR, LLC,
         each a Delaware limited liability company
 
By: Cole REIT Advisors V, LLC, a Delaware
 limited liability company, its Manager
 
By:        /s/Todd J. Weiss        
 
Name:        Todd J. Weiss                
 
Title:        General Counsel, Real Estate        
 
 
ARCP UO PORTFOLIO I, LP
                                                          By:    ARCP GP UO
PORTFOLIO I, LLC, a Delaware limited
          liability company, its General Partner
 
By: Cole REIT Advisors V, LLC, a Delaware
 limited liability company, its Manager
 
By:        /s/Todd J. Weiss        
 
Name:        Todd J. Weiss                
 
Title:        General Counsel, Real Estate        







QB\40321511.7

--------------------------------------------------------------------------------






CONSENT AND AGREEMENT OF SUBORDINATED CREDITOR


With respect to the Sixth Modification Agreement dated August 8, 2016 (the
"Agreement"), among COLE OPERATING PARTNERSHIP V, LP, a Delaware limited
partnership ("Borrower"), the Lenders a party thereto (the "Lenders"), JPMORGAN
CHASE BANK, N.A., a national banking association (capitalized terms used herein
but not defined herein shall have the meanings ascribed thereto in the Credit
Agreement referenced in the Agreement), Cole REIT V Advisors, LLC (“Advisor”)
and VEREIT TRS CORP. fka ARCP TRS Corp., a Delaware corporation (each, a
"Subordinated Creditor") agree for the benefit of Lenders as follows:


1.    Each Subordinated Creditor acknowledges (i) receiving a copy of and
reading the Agreement, and (ii) the effectiveness of (A) solely with respect to
Advisor, the Advisor Fee Subordination Agreement and (B) solely with respect to
VEREIT TRS CORP. fka ARCP TRS Corp., the Third Amended and Restated
Subordination Agreement dated as of September 25, 2015 (each, a “Subordination
Agreement”).
2.    Each Subordinated Creditor consents to the modification of the Loan
Documents as provided in the Agreement and all other matters in the Agreement.
3.    Each Subordinated Creditor reaffirms the Subordination Agreement to which
it is a party and agrees that such Subordination Agreement continues in full
force and effect and remains unchanged.
4.    Each Subordinated Creditor agrees that the Subordination Agreement to
which it is a party is the legal, valid, and binding obligations of such
Subordinated Creditor, enforceable in accordance with its terms against such
Subordinated Creditor, subject to or limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium, or other similar laws relating to or
affecting the rights of creditors generally and by equitable principles of
general application.
5.    Each Subordinated Creditor agrees that, as of the date hereof, such
Subordinated Creditor knows of no claims, counterclaims, defenses, or offsets
with respect to the enforcement against such Subordinated Creditor of the
Subordination Agreement to which it is a party.
6.    Each Subordinated Creditor agrees that this Consent and Agreement of
Subordinated Creditor may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Consent and
Agreement of Subordinated Creditor by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Consent and Agreement of Subordinated Creditor.
7.    Capitalized terms used herein but not defined herein shall have the
meanings ascribed thereto in the Agreement, or if not defined therein, in the
Credit Agreement.




-1-
QB\40321511.7

--------------------------------------------------------------------------------






DATED as of the date of the Agreement.


 
SUBORDINATED CREDITOR:
 
 
 
 
 
COLE REIT Advisors V, LLC, a Delaware limited
liability company
as Advisor
 
By:        /s/Todd J. Weiss        
 
Name:        Todd J. Weiss                
 
Title:        General Counsel, Real Estate        
 
 
 
 
 
VEREIT TRS Corp., a Delaware corporation
 
By: VEREIT Operating Partnership, L.P., its sole
            stockholder
 
By:        /s/Todd J. Weiss        
 
Name: Todd J. Weiss 
 
Title: Authorized Signatory





QB\40321511.7